UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6286


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DORETHA SELBY-DIGGS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Chief District Judge. (2:14-cr-00137-RBS-RJK-2)


Submitted: May 25, 2017                                           Decided: May 31, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Doretha Selby-Diggs, Appellant Pro Se. Kevin Patrick Hudson, Assistant United States
Attorney, Newport News, Virginia; V. Kathleen Dougherty, Joseph Kosky, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Doretha Selby-Diggs appeals the district court’s order denying her motion to

compel the filing of a motion for a sentence reduction based on substantial assistance.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. United States v. Selby-Diggs, No. 2:14-cr-00137-

RBS-RJK-2 (E.D. Va. Feb. 13, 2017). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                           2